IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

The Estate of SUSAN J. MOULDER,
MICHAEL J. MOULDER, as
Executor for the Estate and
Individually,

Plaintiffs,

V. C.A. No.: N20C-03-299 AML
SUJUNG PARK, M.D., Individually;
MEDICAL ONCOLOGY
HEMATOLOGY CONSULTANTS,
P.A., a Delaware Professional
Association; ADAM RABEN, M.D.,
Individually; RADIATION
ONCOLOGISTS, P.A., a Delaware
Professional Association; and
CHRISTIANA CARE HEALTH
SERVICES, INC. d/b/a Helen F.
Graham Cancer Center, a Delaware
Corporation,

Nee! ree eee ee ee” ee” ee’ ee ee” ee” ee” ee” ee ee” ee” ee” ee” ee” Se’ ee” Ne’ ee” Se”

Defendants.

Submitted: August 5, 2020
Decided: August 12, 2020

ORDER
Upon Review of the Affidavit of Merit — Accepted
On August 5, 2020, Defendant Adam Raben, M.D. filed a motion asking the

Court to review Plaintiffs’ affidavit of merit, in camera, to determine whether it
complies with 18 Del. C. § 6853(a)(1) and (c).!

Specifically, Defendant asked the Court to determine whether the affidavit:
(1) is signed by an expert witness; (2) is accompanied by a curriculum vitae; (3)
gives an opinion there are reasonable grounds to believe there has been a breach of
the standard of care by the Moving Defendant and that the breach is the proximate
cause of the injuries alleged in the Complaint; (4) indicates the expert is licensed to
practice medicine as of the date of the affidavit; (5) establishes the expert, for the
three years preceding the alleged negligent act, has been engaged in the treatment of
patients and/or in the teaching/academic side of medicine in the same or similar field
of medicine at issue in this case; and (6) establishes the expert is board certified in
radiation oncology.

In Delaware, a healthcare negligence lawsuit must be filed with an affidavit
of merit, signed by an expert, and accompanied by the expert’s current curriculum
vitae.2 The expert must be licensed to practice medicine as of the affidavit’s date
and engaged in the same or similar field as the defendant in the three years
immediately preceding the alleged negligence.* The affidavit must state that

reasonable grounds exist to believe the defendant was negligent in a way that

 

118 Del. C. § 6853(d).
2 Id. § 6853(a)(1).
3 Id. § 6853(c).
proximately caused the plaintiffs injury.4 The statute’s requirements are minimal.

Accordingly, an affidavit of merit tracking the statutory language complies with the

statute.>

After in camera review, the Court finds:

l.

2.

An expert signed the affidavit;

The affidavit was accompanied by a current curriculum vitae;

The expert gives an opinion that there are reasonable grounds to believe
there has been a breach in the standard of care by each defendant and
that each breach against each defendant was a proximate cause of
injuries to the plaintiff;

The curriculum vitae establishes the expert is licensed to practice
medicine as of the date of the affidavit;

The curriculum vitae establishes that for the three years preceding the
negligent act, the expert was engaged in the treatment of patients and
in the teaching/academic side of medicine in the same or similar field
of medicine as the defendants; and

The expert is board certified in Medical Oncology.

 

* Id.

> See Dishmon v. Fucci, 32 A.3d 338, 342 (Del. 2011) (“In order to satisfy the prima facie burden,
an Affidavit of Merit must only contain an expert’s sworn statement that medical negligence
occurred, along with confirmation that he or she is qualified to proffer a medical opinion.”’).

3
Considering the above, the Court finds that the affidavit of merit complies
with 18 Del. C. § 6853(a)(1) and (c) as to Defendant Adam Raben, M.D.

IT IS SO ORDERED.

~ Abigail M. LeGrowAudge

Original to Prothonotary

cc: Bradley J. Goewert, Esquire
Lorenza A. Wolhar, Esquire
Bartholomew J. Dalton, Esquire